 



Exhibit 10.1

*Information has been omitted from this document and filed separately with the
SEC under a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

AMENDMENT No. 3 TO
LICENSE AGREEMENT

     This Amendment No. 3 to License Agreement (“Amendment”) is an amendment to
the License Agreement and License Agreement Summary, each dated September 1,
1997, as subsequently amended by Amendment No. 1, dated 1998, and Amendment No.
2, dated June 23, 1999, (hereinafter collectively referred to as “Agreement”)
between, on the one hand, HASBRO, INC. and HASBRO INTERNATIONAL, INC., both with
a principal place of business at 1027 Newport Avenue, Pawtucket, Rhode Island
02862-1059 (hereinafter collectively referred to as “Licensor”) and, on the
other hand, WMS GAMING INC., with its principal place of business at 800 S.
Northpoint Boulevard, Waukegan, Illinois 60085 (“Licensee”).

RECITALS:



  A.   Pursuant to the Agreement, among other things, Licensor granted a license
to Licensee to manufacture, distribute, promote and sell certain gaming
products, sold in association with the trademark “MONOPOLY.” Capitalized terms
used in this Amendment and not otherwise defined shall have the meanings given
to such terms in the Agreement.     B.   Licensor and Licensee desire to modify
and amend the Agreement.

AGREEMENT:

     THEREFORE, in consideration of the mutual covenants and agreements in the
Agreement and this Amendment, the parties hereby agree as follows:

1.     Licensed Articles. Paragraph 1(a) of the License Agreement Summary is
hereby amended by adding the following at the end of that paragraph: “Without in
any way expanding on the foregoing grant of rights, that class of games
currently known as “Pachinko” and “Pachislot” which is not designed for casinos,
but rather for non-traditional gaming venues such as Pachinko parlours, and for
which the payout to the player is tokens, rather than cash or cash substitutes
(e.g., vouchers, tickets, script, coupons, etc.), is specifically excluded from
the list of Licensed Articles and from Licensee’s right of first refusal,
provided, however, that such class of games shall not be distributed to, used by
or placed in casinos or traditional gaming venues, or used in association with
gaming goods or products (for example use of a Pachinko game on a top box of a
gaming device).”

2.     Channels of Distribution. Paragraph 1(b)(ii) of the License Agreement
Summary is hereby amended by deleting that paragraph in its entirety and
replacing it with the following:

     "(ii) Channels of Distribution: Legal gaming establishments.”

3.     Star Games: Licensor hereby approves Star Games Corporation Pty. Ltd.
(“Star Games”) as Licensee’s sublicensee of video slot machines in Australia,
New Zealand, and Papua New Guinea, provided that Licensee shall remain primarily
liable under all

 



--------------------------------------------------------------------------------



 



provisions of the Agreement. Paragraph 12(a) of the Agreement is amended by
adding of the following at the end of such paragraph: “In the event of a breach
by Star Games of any of the terms of this Agreement, Licensor shall have the
right, exercisable by providing written notice to Licensee, to require that
Licensee terminate Star Games as a sublicensee. In such case, Licensee shall
have thirty (30) days from Licensor’s mailing of such notice either (a) to
terminate Star Games as a sublicensee and provide Licensor with written
confirmation of such termination or (b) to have Star Games completely remedy its
breach and to satisfy Licensor that the breach has been completely remedied.
Unless within such thirty (30) days, Star Games completely remedies its breach
and Licensee satisfies Licensor that the breach has been completely remedied or
Licensee terminates Star Games and provides Licensor with written notice of Star
Games’ termination, Licensor shall thereafter have the right to terminate this
Agreement by giving written notice of termination to Licensee. Such notice shall
be effective when mailed by Licensor.”

4.     Royalties. Paragraph 2(a)(ii) of the License Agreement Summary is hereby
deleted in its entirety and replaced with the following:

     "(ii) For Licensed Articles which are gaming devices sold by Licensee or by
a sublicensee of Licensee that has been preapproved in writing by Licensor,
Licensee shall pay Licensor a royalty of [*] No deductions shall be made for
cash or other discounts or uncollectible accounts. All costs and expenses
incurred in the manufacture, sale, distribution or exploitation of the Licensed
Articles, or otherwise incurred by Licensee or an approved sublicensee, shall be
paid by Licensee or such sublicensee, and no such costs or expenses shall be
deducted from any royalty payable to Licensor.”

5.     Periodic Statements. Paragraph 2(c) of the Agreement is hereby amended
such that, in addition to providing Licensor with the statements described
therein, Licensee shall also provide Licensor’s regional offices identified
below with statements pertaining to the sale and/or lease (or other authorized
placement with third parties as set forth in the Agreement) of the Licensed
Articles in the respective regions of the world identified below that are
managed by such offices. For the avoidance of doubt, the statements provided to
such regional offices shall contain the same information (limited, however, to
the specific regions listed below) as Licensee is required to provide to
Licensor under Paragraph 2(c). Further, this Amendment in no way relieves
Licensee of its obligation to provide complete statements to Licensor for all
parts of the Territory.

      Region:   Statement to be provided to:   Asia, Australia, New Zealand,  
Gail Mitchell Japan, Papua New Guinea   Vice President, Australasia & Japan    
Hasbro Consumer Products     570 Blaxland Road     Eastwood     NSW 2122,
Australia

*Information has been omitted from this document and filed separately with the
SEC under a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

2



--------------------------------------------------------------------------------



 

      Europe, Africa, Mexico   Isabelle Gilmour Central America, South America,
  Vice President, Europe Middle East, and Israel   4th Floor, Medici Court    
67/69 New Bond Street     London W1S 1DF     United Kingdom.

6.     Payment From Star Games. Licensor acknowledges that timely royalty
payments to Licensor for Australia, New Zealand and Papua New Guinea are subject
to Licensee receiving timely, accurate information from Star Games. Licensee
shall make timely, good faith payments to Licensor based on information it
receives from Star Games. If after verification of sales information, a good
faith payment must be adjusted, the adjustment shall be made to the royalties
paid in the quarter following verification of the accurate royalty payments. In
the event that such adjustment requires additional payment to Licensor, Licensee
shall pay Licensor interest on such late payment at an interest rate of one and
three fourths percent (1.75%) per month, or the highest rate permitted by law,
which ever rate is lower, from the date the royalty payment should have been
received by Licensor until paid. In no event shall Licensee be required to
refund any overpayment; however, in the event of an overpayment, Licensee may
credit such overpayment toward royalties due to Licensor in the calendar quarter
following that in which the overpayment was detected. Without limiting the scope
of Licensor’s rights hereunder, it is specifically agreed that Licensee shall
include in its agreement with Star Games a provision requiring Star Games to
maintain the same records as Licensee is required to maintain under Paragraph 11
of the Agreement; Licensee’s agreement with Star Games shall also grant Licensor
the same audit rights with respect to Star Games books of account and records as
Licensee granted to Licensor with respect to Licensee’s books of account and
records under Paragraph 11 of the Agreement.

7.     Approvals. Paragraphs 7(a)(ii), 8(b), 9(a) and 9(c) of the Agreement are
hereby amended such that all materials and samples described therein which are
related to Licensed Articles that are intended to be sold and/or leased (or
otherwise placed with third parties as set forth in the Agreement) in the
regions of the world listed below shall be submitted for approval directly to
Licensor’s regional offices as identified below, rather than to Licensor. For
the avoidance of doubt, whenever Licensee intends on using materials and samples
in a country in which such materials and samples have not been used before,
Licensee shall submit such materials and samples to Licensor or Licensor’s
regional offices identified below for approval regardless of whether such
materials and samples have been previously approved for use by Licensee in a
different country. For all parts of the world not identified below, Licensee
shall continue to submit materials and samples requiring approval to Licensor.
Notwithstanding the foregoing, in the sole event that game play and associated
technology of particular Licensed Articles remain identical for a particular
region of the world listed below to game play and associated technology that
were previously approved for use in the United States, those particular elements
of the Licensed Articles would not be subject to the regional approval described
in this paragraph.

3



--------------------------------------------------------------------------------



 

      Region:   Approvals must be submitted to:   Asia, Australia, New Zealand  
Gail Mitchell Japan   Vice President, Australasia & Japan     Hasbro Consumer
Products     570 Blaxland Road     Eastwood     NSW 2122, Australia      
Europe, Africa, Mexico   Isabelle Gilmour Central America, South America,   Vice
President, Europe Middle East, and Israel   4th Floor, Medici Court     67/69
New Bond Street     London W1S 1DF     United Kingdom.

8.     Licensor’s Right to Eliminate Country from Territory. Paragraph 1(b)(ii)
of the Agreement is hereby deleted in its entirety and replaced with the
following:

     ” In the event that Licensee and its affiliates have not submitted a
Licensed Article for required regulatory approvals in at least one country of a
Region within [*] of the Initial Term, or in the event that Licensee and its
affiliates have not placed Licensed Articles on test or begun commercial
shipment of Licensed Articles in at least one country of a Region within [*],
then Licensor shall have the right to terminate Licensee’s rights hereunder for
all Licensed Articles in such Region by giving Licensee written notice of such
termination. [*]”

     [*] Upon acceptance that the Licensee obligations have been satisfied in
the Region for which Licensee has sent notice, Licensor shall provide written
acknowledgement that Licensee’s obligations in the identified Region have been
met and such writings shall be incorporated herein by reference and made a part
of this Amendment.

9.     Notices. Paragraph 18 of the Agreement is hereby amended by deleting:

*Information has been omitted from this document and filed separately with the
SEC under a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

4



--------------------------------------------------------------------------------



 



     “Notices sent to Licensee must be sent to the attention of the President
with copies to the Vice President and General Counsel, WMS Industries, Inc.,
3401 N. California Avenue, Chicago, Illinois, 60618.”

and replacing that sentence with:

     “Notices sent to Licensee must be sent to the attention of the President
with copies to the Executive Vice President, Chief Operating Officer and General
Counsel, WMS Industries, Inc., 800 S. Northpoint Boulevard, Waukegan, Illinois
60085.”

10.     All other terms and conditions of the Agreement shall remain unchanged
and in full force and effect.

     IN WITNESS WHEREOF, the parties have hereunto set their hand this 16th day
of December, 2002.

      HASBRO, INC   WMS GAMING INC.   By: /s/ Jane Ritson-Parsons
             Jane Ritson-Parsons
             President
             Hasbro Properties Group
             HASBRO, INC   By: /s/ Orrin J. Edidin

HASBRO INTERNATIONAL, INC.

By: /s/ Jane Ritson-Parsons

5